DETAILED ACTION
Claims 1-14 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, 1st para., Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the in vitro inhibition of JC polyomavirus infection by DAS181, does not reasonably provide enablement for a method of treating an infection or reducing the risk or severity of infection by a JC polyomavirus or a JC polyomavirus-associated disorder in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors.
	Nature of the invention. The claims are directed to (in part): a method of treating an infection or reducing the risk or severity of infection by a JC polyomavirus or a JC polyomavirus-associated disorder in a subject, the method comprising administering to the subject an effective amount of a polypeptide comprising the amino acid sequence of SEQ ID NO: 13 or SEQ ID NO: 14. The claims are also directed to a plurality of different populations of subjects/disorders, including immunocompromised subjects, HIV-infected subjects, transplant patients, PML, granule cell neuronopathy, encephalopathy, meningitis and immune reconstitution inflammatory syndrome.
	Scope of the invention. The claims are specific in view of the polypeptide(s) being administered and the subject being treated; however, the claims are broad in view of the disorders which are being reduced, the effective amount of DAS181 or dose administered and the route of administration. 
	State of the prior art. JC polyomavirus is a human pathogen and it is well known in the prior art that infection of the JC virus requires the binding of the virus to α(2,3)- and α(2,6)-linked sialic acid moieties on the surfaces of host cells; see attached Dugan et al. reference (J. Virology, 2008-cited by the attached form 892). Further, the prior art describes a sialidase fusion construct, DAS181, which effectively cleaves sialic acid receptors, including α(2,3)- and α(2,6)-linked sialic acid from the cell surface; see abstract and Figure 2, p. 1473 of Malakhov et al. (Antimicrobial Agents and Chemotherapy, 2006-see attached form 892). Malakhov shows that DAS181 is an inhibitor of influenza virus infection; see whole document.
	Working examples. In view of the method, there are none which supports the treatment of a human subject as claimed.
	Guidance in the specification. The specification provides nebulous guidance in view of treating a subject infected with JCV, including administration, effective amount or dosages, etc. It is noted that the specification provides the following recitation: “In the case of JC virus infection of the nervous system, a composition comprising a sialidase (e.g., a composition comprising DAS181) can be injected into the brain, spinal cord, or cerebrospinal fluid”; see p. 18 of specification. Note that there are no working examples demonstrating that such route of administration of DAS181 would lead to the successful treatment(s) as claimed for the plurality of populations/disorders.
	Predictability of the art. There is no way one could predict if the claimed method would lead to successful treatment of a subject in view of the teachings of the prior art and the instant specification. 
	Amount of experimentation necessary. Much undue experimentation would be necessary in order to determine if the method as claimed would lead to the successful treatment of a JC virus infection, or reducing the risk or severity of infection by a JC polyomavirus or any JC polyomavirus-associated disorder in a subject. The specification offers no evidence of reduction to practice for the claimed methods (e.g. stage of infection, dosages, routes of administration, results, etc.) and this work has been left for others to do.
	Given the discussion above, it would require undue experimentation for the ordinary artisan to perform the method as claimed.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648